UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




      United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   June 9, 2006

                                       Before

                         Hon. MICHAEL S. KANNE, Circuit Judge

                         Hon. DIANE P. WOOD, Circuit Judge

                         Hon. DIANE S. SYKES, Circuit Judge

No. 03-4075

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Northern
                                                District of Illinois, Eastern Division.
      v.
                                                No. 02 CR 418
WILLIAM R. KAPP,
     Defendant-Appellant.                       Blanche M. Manning,
                                                Judge.

                                     ORDER

       Kapp was sentenced to 51 months’ imprisonment for violations of the
Endangered Species Act and the Lacey Act. On appeal, Kapp argued, among other
things, that his sentence violated the Sixth Amendment. See United States v.
Booker, 543 U.S. 220 (2005); United States v. Paladino, 401 F.3d 471, 481 (7th Cir.
2005). We remanded to ask whether the judge would have imposed a lesser
sentence had she known that the guidelines were advisory. See Paladino, 401 F.3d
at 483–84. The judge answered that she would have imposed the same sentence.
Because that sentence fell within the correctly calculated guidelines range, it is
presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). Kapp filed no response before us to rebut that presumption and our
independent review uncovers nothing to suggest unreasonableness. Therefore, in
addition to his convictions, Kapp’s sentence is also AFFIRMED.